DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
(1) Regarding claim 1:
Lines 4-5 recites “containing a plurality of symbols”; the examiner suggests changing to “containing a plurality of information symbols”.
(2) Regarding claim 12:
Lines 2-3 recites “containing a plurality of symbols”; the examiner suggests changing to “containing a plurality of information symbols”.
Appropriate correction is required.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,938,613 B2 in view of Linuma (US 6771985 B1).
Claim
Instant Application
Claim
US Patent 10,938,613 B2
1
A method of transmitting data over a communication channel, the method comprising: 
multiplexing transmissions for a plurality of users into an NxM array containing a plurality of symbols; 
encoding the NxM array containing the plurality of information symbols into a two- dimensional array of modulation symbols by spreading each of the plurality of information symbols with respect to both time and frequency; and 


transmitting the two-dimensional array of modulation symbols using M mutually orthogonal waveforms included within M frequency sub-bands.

A method of transmitting data over a communication channel, the method comprising: 
receiving a plurality of information symbols; 



encoding an NxM array containing the plurality of information symbols into a two-dimensional array of modulation symbols by spreading each of the plurality of information symbols using a set of two-dimensional basis functions that are mutually orthogonal with respect to both time and frequency; and 
transmitting the two-dimensional array of modulation symbols using M mutually orthogonal waveforms included within M frequency sub-bands.

A wireless communication apparatus, comprising a processor configured to: 

multiplex transmissions for a plurality of users into an NxM array containing a plurality of symbols; 
encode the NxM array containing the plurality of information symbols into a two- dimensional array of modulation symbols by spreading each of the plurality of information symbols with respect to both time and frequency; and 

transmitting the two-dimensional array of modulation 

An apparatus for wireless communication over a data channel, comprising: a processor configured to: 
receive a plurality of data symbols; 

encode an NxM two-dimensional array containing the plurality of data symbols into a two-dimensional array of modulation symbols by spreading each of the plurality of data symbols using a set of cyclically time-shifted and frequency-shifted basis functions; and 
transmit the two-dimensional array of modulation symbols using 


(1) Regarding claim 1:
Claim 1 of US Patent 10,938,613 B2 discloses all subject matter of claim 1 except multiplexing transmissions for a plurality of users into an NxM array containing a plurality of symbols.
However, in the same field of endeavor, Linuma discloses a base station having a multiplexing unit for spatially multiplexing symbols that are transmitted to the plurality of mobile stations using the adjusted timing (col. 2, lines 48-59), and the NxM symbol array as shown in figure 7 (col. 7, lines 35-48).
It is desirable to multiplex transmissions for a plurality of users into an NxM array containing a plurality of symbols because it reduces noise of the transmitted signal for different user equipment (col. 2, lines 41-47).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the Linuma in claim 1 of US Patent 10,938613 B2 for the benefit of reducing noise of the transmitted signal for different user equipment.
(2) Regarding claim 12:
Claim 6 of US Patent 10,938,613 B2 discloses all subject matter of claim 12 except the processor configured to multiplex transmissions for a plurality of users into an NxM array containing a plurality of symbols.

It is desirable to multiplex transmissions for a plurality of users into an NxM array containing a plurality of symbols because it reduces noise of the transmitted signal for different user equipment (col. 2, lines 41-47).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the Linuma in claim 6 of US Patent 10,938613 B2 for the benefit of reducing noise of the transmitted signal for different user equipment.

Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20 of U.S. Patent No. 10,003,487 B2 in view of Linuma (US 6771985 B1).
Claim
Instant Application
Claim
US Patent 10,003,487 B2
1
A method of transmitting data over a communication channel, the method comprising: 
multiplexing transmissions for a plurality of users into an NxM array containing a plurality of symbols; 
encoding the NxM array containing the plurality of information symbols into a two- dimensional array of modulation symbols by spreading each of the plurality of information symbols with respect to both time and frequency; and 















transmitting the two-dimensional array of modulation symbols using M mutually orthogonal waveforms included within M frequency sub-bands.

A method of transmitting data over a communication channel, the method comprising: 
receiving a plurality of information symbols; 



encoding an NxM array containing the plurality of information symbols into a two-dimensional array of modulation symbols by spreading each of the plurality of information symbols with respect to both time and frequency wherein the encoding includes: 
transforming the NxM array into an array of filtered OFDM symbols using at least one Fourier transform and a filtering process; 
transforming the array of filtered OFDM symbols into an array of orthonormal time-frequency shifting (OTFS) symbols using at least one two-dimensional Fourier transform wherein the array of OTFS symbols corresponds to the two-dimensional array of modulation symbols; and 
transmitting the two-dimensional array of modulation symbols using M mutually orthogonal waveforms included within M frequency sub-bands.

A wireless communication apparatus, comprising a processor configured to: 





multiplex transmissions for a plurality of users into an NxM array containing a plurality of symbols; 
encode the NxM array containing the plurality of information symbols into a two- dimensional array of modulation symbols by spreading each of the plurality of information symbols with respect to both time and frequency; and 
transmitting the two-dimensional array of modulation symbols using M mutually orthogonal waveforms included within M frequency sub-bands.

A communication device, comprising: 
a wireless transmitter; 
a processor; and 
a memory including program code executable by the processor, the program code including code for causing the processor to: 
receive a plurality of information symbols; 


encode an NxM array containing the plurality of information symbols into a two-dimensional array of modulation symbols by spreading each of the plurality of information symbols with respect to both time and frequency; and 
transmit the two-dimensional array of modulation symbols using M mutually orthogonal waveforms included within M frequency sub-bands; 
wherein the code for causing the processor to encode includes code for causing the processor to: 
transform the NxM array into an array of filtered OFDM symbols using at least one Fourier transform and a filtering process; 
transform the array of filtered OFDM symbols into an array of orthonormal time-frequency shifting (OTFS) symbols using at least one two-dimensional Fourier transform.


(1) Regarding claim 1:

However, in the same field of endeavor, Linuma discloses a base station having a multiplexing unit for spatially multiplexing symbols that are transmitted to the plurality of mobile stations using the adjusted timing (col. 2, lines 48-59), and the NxM symbol array as shown in figure 7 (col. 7, lines 35-48).
It is desirable to multiplex transmissions for a plurality of users into an NxM array containing a plurality of symbols because it reduces noise of the transmitted signal for different user equipment (col. 2, lines 41-47).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the Linuma in claim 1 of US Patent 10,003,487 B2 for the benefit of reducing noise of the transmitted signal for different user equipment.
(2) Regarding claim 12:
Claim 20 of US Patent 10,003,487 B2 discloses all subject matter of claim 12 except the processor configured to multiplex transmissions for a plurality of users into an NxM array containing a plurality of symbols.
However, in the same field of endeavor, Linuma discloses a base station having a multiplexing unit for spatially multiplexing symbols that are transmitted to the plurality of mobile stations using the adjusted timing (col. 2, lines 48-59), and the NxM symbol array as shown in figure 7 (col. 7, lines 35-48).
It is desirable to multiplex transmissions for a plurality of users into an NxM array containing a plurality of symbols because it reduces noise of the transmitted signal for .

Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,912,507 B2 in view of Linuma (US 6771985 B1).
Claim
Instant Application
Claim
US Patent 9,912,507 B2
1
A method of transmitting data over a communication channel, the method comprising: 
multiplexing transmissions for a plurality of users into an NxM array containing a plurality of symbols; 
encoding the NxM array containing the plurality of information symbols into a two- dimensional array of modulation symbols by spreading each of the plurality of information symbols with respect to both time and frequency; and 


















transmitting the two-dimensional array of modulation symbols using M mutually orthogonal waveforms included within M frequency sub-bands.

A wireless device, comprising: 






a data modulator including an input for receiving a plurality of information symbols, the data modulator encoding an NxM array containing the plurality of information symbols into a two-dimensional array of modulation symbols by spreading each of the plurality of information symbols with respect to both time and frequency wherein the encoding performed by the data modulator includes: 
transforming the NxM array into an array of filtered OFDM symbols using at least one Fourier transform and a filtering process; 
transforming the array of filtered OFDM symbols into an array of orthonormal time-frequency shifting (OTFS) symbols using at least one two-dimensional Fourier transform wherein the array of OTFS symbols corresponds to the two-dimensional array of modulation symbols; and 
a transmitter configured to transmit the two-dimensional array of modulation symbols using M mutually orthogonal waveforms included within M frequency sub-bands.

A wireless communication apparatus, comprising a processor configured to: 
multiplex transmissions for a plurality of users into an NxM array containing a plurality of symbols; 
encode the NxM array containing the plurality of information symbols into a two- dimensional array of modulation symbols by spreading each of the plurality of information symbols with respect to both time and frequency; and 



















transmitting the two-dimensional array of modulation symbols using M mutually orthogonal waveforms included within M frequency sub-bands.

A wireless device, comprising: 






a data modulator including an input for receiving a plurality of information symbols, the data modulator encoding an NxM array containing the plurality of information symbols into a two-dimensional array of modulation symbols by spreading each of the plurality of information symbols with respect to both time and frequency wherein the encoding performed by the data modulator includes: 

transforming the array of filtered OFDM symbols into an array of orthonormal time-frequency shifting (OTFS) symbols using at least one two-dimensional Fourier transform wherein the array of OTFS symbols corresponds to the two-dimensional array of modulation symbols; and 
a transmitter configured to transmit the two-dimensional array of modulation symbols using M mutually orthogonal waveforms included within M frequency sub-bands.


(1) Regarding claim 1:

However, in the same field of endeavor, Linuma discloses a base station having a multiplexing unit for spatially multiplexing symbols that are transmitted to the plurality of mobile stations using the adjusted timing (col. 2, lines 48-59), and the NxM symbol array as shown in figure 7 (col. 7, lines 35-48).
It is desirable to multiplex transmissions for a plurality of users into an NxM array containing a plurality of symbols because it reduces noise of the transmitted signal for different user equipment (col. 2, lines 41-47).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the Linuma in claim 1 of US Patent 9,912,507 B2 for the benefit of reducing noise of the transmitted signal for different user equipment.
(2) Regarding claim 12:
Claim 1 of US Patent 9,912,507 B2 discloses all subject matter of claim 12 except the processor configured to multiplex transmissions for a plurality of users into an NxM array containing a plurality of symbols.
However, in the same field of endeavor, Linuma discloses a base station having a multiplexing unit for spatially multiplexing symbols that are transmitted to the plurality of mobile stations using the adjusted timing (col. 2, lines 48-59), and the NxM symbol array as shown in figure 7 (col. 7, lines 35-48).
It is desirable to multiplex transmissions for a plurality of users into an NxM array containing a plurality of symbols because it reduces noise of the transmitted signal for .

Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,411,843 B2 in view of Linuma (US 6771985 B1).
Claim
Instant Application
Claim
US Patent 10,411,843 B2
1
A method of transmitting data over a communication channel, the method comprising: 
multiplexing transmissions for a plurality of users into an NxM array containing a plurality of symbols; 
encoding the NxM array containing the plurality of information symbols into a two- dimensional array of modulation symbols by spreading each of the plurality of information symbols with respect to both time and frequency; and 












transmitting the two-dimensional array of modulation symbols using M mutually orthogonal waveforms included within M frequency sub-bands.

A method of transmitting data over a communication channel, the method comprising: 
receiving a plurality of information symbols; 


encoding an NxM array containing the plurality of information symbols into a two-dimensional array of orthogonal time frequency space (OTFS) modulation symbols by spreading the plurality of information symbols across both time and frequency by a corresponding plurality of two-dimensional basis functions wherein the corresponding plurality of two-dimensional basis functions are mutually orthogonal with respect to both time and frequency and wherein the array of OTFS modulation symbols is arranged in a time frequency frame along with one or more orthogonal frequency-division multiple access (OFDM) symbols and wherein N and M are integers; 
transmitting the two-dimensional array of OTFS modulation symbols using M narrowband subcarriers; and 
transmitting the one or more OFDM symbols using at least one OFDM subcarrier.

A wireless communication apparatus, comprising a processor configured to: 






multiplex transmissions for a plurality of users into an NxM array containing a plurality of symbols; 
encode the NxM array containing the plurality of information symbols into a two- dimensional array of modulation symbols by spreading each of the plurality of information symbols with respect to both time and frequency; and 













transmitting the two-dimensional array of modulation symbols using M mutually orthogonal waveforms included within M frequency sub-bands.

A communication device, comprising: 
a wireless transmitter; 
a processor; and 
a non-transitory memory including program code executable by the processor, the program code including code for causing the processor to: 
receive a plurality of information symbols; 


encode an NxM array containing the plurality of information symbols into a two-dimensional array of orthogonal time frequency space (OTFS) modulation symbols by spreading the plurality of information symbols across both time and frequency by a corresponding plurality of two-dimensional basis functions 
transmit the two-dimensional array of OTFS modulation symbols using M narrowband subcarriers; and 
transmit the one or more OFDM symbols using at least one OFDM subcarrier.


(1) Regarding claim 1:
Claim 1 of US Patent 10,411,843 B2 discloses all subject matter of claim 1, except (a) the modulation symbol is transmitted using M mutually orthogonal waveform 
With respect to (a), Claim 1 of US Patent 10,411,843 B2 discloses transmitting the two-dimensional array of OTFS modulation symbols using M narrowband subcarriers; and transmitting the one or more OFDM symbols using at least one OFDM subcarrier.  It is well known in the art that the subcarriers are formed of mutually orthogonal waveforms and each subcarrier occupy a frequency range (frequency sub-bands) (as evidence by Vanshney et al. (US 2004/0218523 A1), para. 0026), therefore, the recitation of claim 1 of US Patent 10,411,843 B2 covers the limitation of “the modulation symbol is transmitted using M mutually orthogonal waveform included within M frequency sub-bands”.
With respect to (b), in the same field of endeavor, Linuma discloses a base station having a multiplexing unit for spatially multiplexing symbols that are transmitted to the plurality of mobile stations using the adjusted timing (col. 2, lines 48-59), and the NxM symbol array as shown in figure 7 (col. 7, lines 35-48).
It is desirable to multiplex transmissions for a plurality of users into an NxM array containing a plurality of symbols because it reduces noise of the transmitted signal for different user equipment (col. 2, lines 41-47).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the Linuma in claim 1 of US Patent 10,411,843 B2 for the benefit of reducing noise of the transmitted signal for different user equipment.
(2) Regarding claim 12:

With respect to (a), Claim 8 of US Patent 10,411,843 B2 discloses transmitting the two-dimensional array of OTFS modulation symbols using M narrowband subcarriers; and transmitting the one or more OFDM symbols using at least one OFDM subcarrier.  It is well known in the art that the subcarriers are formed of mutually orthogonal waveforms and each subcarrier occupy a frequency range (frequency sub-bands) (as evidence by Vanshney et al. (US 2004/0218523 A1), para. 0026), therefore, the recitation of claim 8 of US Patent 10,411,843 B2 covers the limitation of “the modulation symbol is transmitted using M mutually orthogonal waveform included within M frequency sub-bands”.
With respect to (b), in the same field of endeavor, Linuma discloses a base station having a multiplexing unit for spatially multiplexing symbols that are transmitted to the plurality of mobile stations using the adjusted timing (col. 2, lines 48-59), and the NxM symbol array as shown in figure 7 (col. 7, lines 35-48).
It is desirable to multiplex transmissions for a plurality of users into an NxM array containing a plurality of symbols because it reduces noise of the transmitted signal for different user equipment (col. 2, lines 41-47).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the Linuma in claim 8 of US Patent 10,411,843 B2 for the benefit of reducing noise of the transmitted signal for different user equipment.

Claims 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5/3/1 of U.S. Patent No. 10,090,973 B2 in view of Linuma (US 6771985 B1).
Claim
Instant Application
Claim
US Patent 10,090,973 B2
1
A method of transmitting data over a communication channel, the method comprising: 
multiplexing transmissions for a plurality of users into an NxM array containing a plurality of symbols; 
















encoding the NxM array containing the plurality of information symbols into a two- dimensional array of modulation symbols by spreading each of the plurality of information symbols with respect to both time and frequency; and 



transmitting the two-dimensional array of modulation symbols using M mutually orthogonal waveforms included within M frequency sub-bands.

A method for wireless communication compatible with a Long Term Evolution (LTE) communication system, the method comprising: 
transforming, at a user equipment (UE), input data in accordance with a two-dimensional Orthogonal Time Frequency Space (OTFS) transform in order to generate OTFS transformed data wherein the OTFS transformed data is included within a data frame structured for use within the LTE communication system and wherein the data frame comprises an uplink frame; and transmitting the data frame using an Orthogonal Frequency Division Multiplexing (OFDM) transmitter.
The method of claim 1 wherein the input data includes a plurality of information symbols, the transforming including encoding an NxM array containing the plurality of information symbols into a two-dimensional array containing the OTFS transformed data by spreading each of the plurality of information symbols with respect to both time and frequency.
The method of claim 3 wherein the transmitting includes transmitting the OTFS transformed data using M narrowband subcarriers.


Regarding claim 1:

With respect to (a), Claim 5/3/1 of US Patent 10,090,973 B2 discloses transmitting the OTFS transformed data using M narrowband subcarriers; and transmitting using an OFDM transmitter.  It is well known in the art that the subcarriers are formed of mutually orthogonal waveforms and each subcarrier occupy a frequency range (frequency sub-bands) (as evidence by Vanshney et al. (US 2004/0218523 A1), para. 0026), therefore, the recitation of claim 5/3/1 of US Patent 10,090,973 B2 covers the limitation of “the modulation symbol is transmitted using M mutually orthogonal waveform included within M frequency sub-bands”.
With respect to (b), in the same field of endeavor, Linuma discloses a base station having a multiplexing unit for spatially multiplexing symbols that are transmitted to the plurality of mobile stations using the adjusted timing (col. 2, lines 48-59), and the NxM symbol array as shown in figure 7 (col. 7, lines 35-48).
It is desirable to multiplex transmissions for a plurality of users into an NxM array containing a plurality of symbols because it reduces noise of the transmitted signal for different user equipment (col. 2, lines 41-47).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the Linuma in claim 5/3/1 of US Patent 10,090,973 B2 for the benefit of reducing noise of the transmitted signal for different user equipment.

Claims 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5/3/1 of U.S. Patent No. 10,158,394 B2 in view of Linuma (US 6771985 B1).
Claim
Instant Application
Claim
US Patent 10,158,394 B2
1
A method of transmitting data over a communication channel, the method comprising: 
multiplexing transmissions for a plurality of users into an NxM array containing a plurality of symbols; 






encoding the NxM array containing the plurality of information symbols into a two- dimensional array of modulation symbols by spreading each of the plurality of information symbols with respect to both time and frequency; and 







transmitting the two-dimensional array of modulation symbols using M mutually orthogonal waveforms included within M frequency sub-bands.

An automated method of wirelessly transmitting and receiving data over an impaired data channel connecting at least one wireless transmitter and at least one wireless receiver, said data comprising a plurality of data symbols, said method comprising: 
using at least one transmitter processor to package said data into at least one NxM 2D array of data symbols, and further encoding said at least one NxM 2D array of data symbols onto at least one symplectic analysis compatible manifold distributed over a column time axis of length T and row frequency axis of length F, thereby producing at least one Information manifold; 
using at least one transmitter processor to transform said at least one Information manifold according to a 2D symplectic-like Fourier transform, thereby producing at least one 2D Fourier transformed Information manifold; 
transmitting each at least one 2D Fourier transformed Information manifold by: 
over all frequencies and times of said 2D Fourier transformed Information manifold, selecting a transmitting time slice of duration proportional to Tµ, where µ=1/N, and passing those frequencies in said 2D Fourier transformed Information manifold corresponding to said transmitting time slice through a bank of at least M different, non-overlapping, narrow-band frequency filters, and transmitting resulting filtered waveforms as a plurality of at least M simultaneously transmitted mutually orthogonal waveforms, over different transmitted time intervals, until an entire 2D Fourier transformed Information manifold has been transmitted: 
wherein said impaired data channel impairs said waveforms, said impairment being at least partially describable according to a 2D channel state of said channel, thereby producing channel-convoluted waveforms at said at least one wireless receiver; 
receiving each said at least one 2D Fourier transformed Information manifold by: 

performing at least one of: 
a) using an inverse of said 2D symplectic-like Fourier transform to transform said approximation of 
b) using information pertaining to said 2D channel state to correct said approximation of said 2D Fourier transformed Information manifold for said data channel impairments, and using the inverse of said 2D symplectic-like Fourier transform to in turn produce said at least one received information manifold; and 
using said at least one receiver processor to decode and extract said data symbols from 

A wireless communication apparatus, comprising a processor configured to: 














multiplex transmissions for a plurality of users into an NxM array containing a plurality of symbols; 
encode the NxM array containing the plurality of information symbols into a two- dimensional array of modulation symbols by spreading each of the plurality of information symbols with respect to both time and frequency; and 






















transmitting the two-dimensional array of modulation symbols using M mutually orthogonal waveforms included within M frequency sub-bands.

A wireless communication apparatus, comprising: a memory that stores instructions; 
a processor; and 
a radio frequency (RF) transmitter; 
wherein the processor reads instructions from the memory and implements an automated method of wirelessly transmitting data over an impaired data channel, communicatively connecting the RF transmitter and at least one wireless receiver, said data comprising a plurality of data symbols, the instructions comprising: 
instructions for packaging said data into at least one NxM 2D array of data symbols, and further 
encoding said at least one NxM 2D array of data symbols onto at least one symplectic analysis compatible manifold distributed over a column time axis of length T and row frequency axis of length F, thereby producing at least one Information manifold; 
instructions for transforming said at least one Information manifold according to a 2D symplectic-like Fourier transform, thereby producing at least one 2D Fourier transformed Information manifold; 
instructions for causing the RF transmitter to transmit each at least one 2D Fourier transformed Information manifold by: over all frequencies and times of said 2D Fourier transformed Information manifold, 
transmitting time slice through a bank of at least M different, non-overlapping, narrow-band frequency filters, and transmitting resulting filtered waveforms as a plurality of at least M simultaneously transmitted mutually orthogonal waveforms, over different transmitted time intervals, until an entire 2D Fourier transformed Information manifold has been transmitted; 
wherein said impaired data channel impairs said waveforms, said impairment being at least 


(1) Regarding claim 1:
Claim 3 of US Patent 10,158,394 B2 discloses all subject matter of claim 1 with the interpretation of “encoding said at least one NxM 2D array of data symbols onto at least one symplectic analysis compatible manifold distributed over a column time axis of length T and row frequency axis of length F” as the claimed limitation of “encoding an NxM array containing the plurality of information symbols into a two- dimensional array of modulation symbols by spreading each of the plurality of information symbols with respect to both time and frequency”; therefore, Claim 3 of US Patent 10,158,394 B2 met the cited limitation of claim 1. 
Claim 3 of US Patent 10,158,394 B2 fails to disclose multiplexing transmissions for a plurality of users into an NxM array containing a plurality of symbols.
However, in the same field of endeavor, Linuma discloses a base station having a multiplexing unit for spatially multiplexing symbols that are transmitted to the plurality of mobile stations using the adjusted timing (col. 2, lines 48-59), and the NxM symbol array as shown in figure 7 (col. 7, lines 35-48).
It is desirable to multiplex transmissions for a plurality of users into an NxM array containing a plurality of symbols because it reduces noise of the transmitted signal for 
(2) Regarding claim 12:
Claim 14 of US Patent 10,158,394 B2 discloses all subject matter of claim 12, except multiplexing transmissions for a plurality of users into an NxM array containing a plurality of symbols.
However, in the same field of endeavor, Linuma discloses a base station having a multiplexing unit for spatially multiplexing symbols that are transmitted to the plurality of mobile stations using the adjusted timing (col. 2, lines 48-59), and the NxM symbol array as shown in figure 7 (col. 7, lines 35-48).
It is desirable to multiplex transmissions for a plurality of users into an NxM array containing a plurality of symbols because it reduces noise of the transmitted signal for different user equipment (col. 2, lines 41-47).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the Linuma in claim 14 of US Patent 10,411,843 B2 for the benefit of reducing noise of the transmitted signal for different user equipment.

Allowable Subject Matter
Claims 2-11 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hadani et al. (US 2015/0117395 A1) discloses an OTFS methods of data channel characterization and uses.
Hadani et al. (US 2014/0169437 A1) discloses a modulation and equalization in an orthonormal time-frequency shifting communications system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        11/15/2021